Citation Nr: 0639460	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  01-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of a fracture of the left navicular 
bone with traumatic arthritis. 

2.  Entitlement to a compensable disability rating for status 
post facture of the right ring finger at the distal 
interphalangeal joint.

3.  Entitlement to a compensable disability rating for 
residuals of a fracture of the right zygomatic arch.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a chemical burn injury to both eyes. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1986, with additional periods of service with the 
U.S. Army Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which adjudicated the issues on 
appeal.

The May 2000 rating decision also denied service connection 
for bilateral hearing loss, as well as an increased rating 
for left traumatic tympanic membrane perforation with 
tinnitus.  In a March 2002 statement, however, the veteran 
withdrew both of these claims; hence, they are no longer on 
appeal.  38 C.F.R.        § 20.204 (2006).


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's left wrist is not ankylosed. 

3.  There is no medical evidence that the veteran's status 
post facture of the right ring finger at the distal 
interphalangeal joint is analogous to amputation, that other 
digits are affected, or that this disability causes 
interference with the overall function of the right hand.  

4.  A VA examiner in March 2000 indicated that the veteran 
has no difficulty opening or closing his mouth.

5.  An unappealed October 1988 rating decision denied service 
connection for residuals of a chemical burn injury to both 
eyes on the basis that the veteran's vision resolved prior to 
his separation from active duty.  

6.  The evidence received since the October 1988 rating 
decision does not include a medical opinion that the veteran 
has a current eye disability as a result of the chemical burn 
injury he experienced in service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for residuals of a fracture of the left navicular 
bone with traumatic arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5214, 5215 (2006).

2.  The criteria for a compensable disability rating for 
status post facture of the right ring finger at the distal 
interphalangeal joint have not been met.  38 U.S.C.A.          
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5155, 5227, 5230 (2002 and 2006). 

3.  The criteria for a compensable disability rating for 
residuals of a fracture of the right zygomatic arch have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.150 Diagnostic Code 9905 (2006).

4.  The October 1988 rating decision which denied service 
connection for residuals of a chemical burn injury to both 
eyes is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

5.  The additional evidence presented since the October 1988 
rating decision is not new and material, and the claim for 
service connection for residuals of a chemical burn injury to 
both eyes has not been reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of 
a Fracture of the Left Navicular Bone 
with Traumatic Arthritis

The veteran fractured his left navicular bone (wrist) in 
February 1982 while on active duty.  As a result, an October 
1988 rating decision granted service connection for residuals 
of a fracture of the left navicular bone.  This disability 
was eventually rated as 10 percent disabling.  The veteran 
now seeks a disability rating greater than 10 percent for 
this disability.

This veteran's left wrist disability is currently rated as 10 
percent disabling under DC 5010, which provides that 
arthritis due to trauma and substantiated by X-ray findings 
is to be rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, DC 5010.  Degenerative arthritis established by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion of the wrist is rated under DC 5215.  
This code authorizes a maximum 10 percent rating for 
limitation of motion of either wrist if dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, DC 5215.  

As the veteran is receiving the maximum rating under DC 5215, 
the Board must consider the application of DC 5214 which 
provides for higher ratings for ankylosis of the wrist.  
Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  Disney v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  

Under DC 5214, a 20 percent rating is assigned for favorable 
ankylosis of the minor wrist in 20 degrees to 30 degrees of 
dorsiflexion.  A 30 percent rating is assigned for ankylosis 
of the minor wrist in any other position, except favorable (a 
40 percent rating is warranted for the dominant wrist).  A 40 
percent rating requires unfavorable ankylosis in any degree 
of palmar flexion, or with ulnar or radial deviation.  See 38 
C.F.R. § 4.71a, DC 5214.

However, the veteran's left wrist is not ankylosed.  The 
Board has considered a VA examination report dated in March 
2000, VA outpatient treatment records, as well as treatment 
records associated with his reserve service, none of which 
indicates that his left wrist is ankylosed.  The record shows 
that the veteran refractured his left wrist in December 2001 
while on active duty with his reserve unit.  In December 
2001, he underwent a carpectomy and radial styloidectomy.  
However, treatment records following that procedure do not 
show that his left wrist became anklyosed.  Indeed, records 
show that he is able to move his left wrist in every 
direction.  Thus, since the veteran's left wrist is not 
ankylosed, a disability rating greater than 10 percent is not 
warranted under DC 5214.  The post-service medical record 
provides evidence against this claim. 

In DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995), the Court 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss cause 
additional disability must be considered.  See 38 C.F.R. 
4.40, 4.45, and 4.59 (2006).  However, consideration of 
functional loss due to pain is not required when, as in this 
case, the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to a disability rating greater 
than 10 percent for his residuals of a fracture of the left 
navicular bone with traumatic arthritis.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b).


II.  Increased Rating for Status Post 
Facture of the Right Ring Finger at the 
Distal Interphalangeal Joint

The record shows that the veteran fractured his right ring 
finger during his reserve service in 1990.  As a result of 
that injury, a July 1995 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for status post fracture of the distal 
interphalangeal joint of the right ring finger.  The veteran 
now seeks a compensable disability rating for his right ring 
finger disability.

The Board notes that the criteria for rating disabilities 
involving individual fingers were revised since the veteran 
filed his claim and went into effect on August 26, 2002.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria, but can only 
apply the amended rating criteria for the period from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

The RO rated the veteran's right ring finger disability under 
DC 5226.  However, DC 5226 pertains to the ankylosis of the 
long finger.  38 C.F.R. § 4.71a, DC 5226.  Since the 
veteran's disability involves his ring finger, the Board will 
consider DC 5227 for ankylosis of the ring or little finger.  
38 C.F.R. § 4.71a, DC 5227.

Prior to August 26, 2002, DC 5227 provided a noncompensable 
rating for ankylosis of either ring finger.  However, a note 
explained that extremely unfavorable ankylosis of the ring 
finger should be rated as amputation under DC 5155.  
38 C.F.R. § 4.71a, DC 5227.

Under DC 5115, both prior to and since August 26, 2002, a 10 
percent rating is assigned for amputation of either ring 
finger when it is without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto, and a 20 
percent disabling is assigned if associated with metacarpal 
resection (more than one-half the bone lost).  38 C.F.R. § 
4.71a, DC 5155.

Under the revised criteria, DC 5227 still provides a 
noncompensable rating for ankylosis of either ring finger.  
38 C.F.R. § 4.71a, DC 5227 (2006).  However, the note that 
follows is new, and provides that one should also consider 
whether the disability should be evaluated as amputation 
under DC 5155, whether an additional evaluation is warranted 
for limitation of motion of other digits, and whether an 
additional evaluation is warranted for interference with the 
overall function of the hand.  38 C.F.R. § 4.71a, DC 5227.

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the veteran's right 
ring finger disability at the noncompensable level.  In other 
words, there is no evidence that his right ring finger 
disability is analogous to amputation, that other digits are 
affected, or that this disability causes interference with 
the overall function of the right hand.  

In this regard, the only relevant medical evidence pertaining 
to this disability is the March 2000 VA examination report, 
which notes that the veteran's right hand had good grip 
strength, that he had no trouble making a fist, and that 
there was no difficulty with extension or flexion of any 
fingers.  X-rays of the right hand were unremarkable.  These 
findings are simply not comparable to amputation at the 
proximal interphalangeal joint or proximal thereto, as 
required or a compensable disability rating.  Moreover, there 
is no indication that his right ring finger disability 
affects other digits of his right hand, or that it interferes 
with his overall right hand function.  Hence, this report 
provides highly probative evidence against the veteran's 
claim.  

Since the veteran is receiving the maximum disability rating 
available for limitation of motion of the ring finger, the 
Board need not consider the provisions of 38 C.F.R. § 4.40 
and § 4.45.  Johnston, 10 Vet. App. at 85.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable disability rating for his service-connected 
status post facture of the right ring finger at the distal 
interphalangeal joint.  Hence, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b).


III.  Residuals of a Fracture of the Right Zygomatic Arch

In December 1985, the veteran fractured his right zygomatic 
arch while playing football.  He was treated with internal 
reduction and fixation.  Consequently, the October 1988 
rating decision granted service connection and assigned a 
noncompensable disability rating for residuals of a fracture 
of the right zygomatic arch.  The veteran now seeks a 
compensable disability rating for his right zygomatic arch 
disability.

Under applicable rating criteria, a compensable disability 
rating is not warranted for the veteran's right zygomatic 
arch disability unless the evidence shows limited inter-
incisal movement between 31 and 40 mm, or lateral excursion 
between 0 to 4 mm.  38 C.F.R. § 4.150 DC 9905.  

In this case, however, a VA examiner in March 2000 observed 
that the veteran had no difficulty opening or closing his 
mouth, thereby indicating full range of motion of the inter-
incisal.  This report therefore provides highly probative 
evidence against a finding that his inter-incisal movement is 
between 31 and 40 mm, or that lateral excursion is between 0 
and 4 mm.  Thus, the preponderance of the evidence is against 
a compensable disability rating for the veteran's residuals 
of a facture of the right zygomatic arch.  

IV.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for Residuals of a 
Chemical Burn Injury to Both Eyes

The veteran is ultimately seeking service connection for 
residuals of a chemical burn injury to both eyes.  However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim for service 
connection for residuals of a chemical burn injury to both 
eyes since an unappealed October 1988 rating decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The RO initially denied service connection for a chemical 
burn injury to both eyes in an unappealed rating decision 
dated in October 1998.  The relevant evidence at that time 
included the veteran's service medical records.  These 
records showed that the veteran accidentally splashed acetone 
in both eyes in April 1985.  He initially lost vision in both 
eyes, which gradually returned.  When examined for separation 
purposes in January 1986, however, his uncorrected visual 
acuity was 20/20 bilaterally.  Thus, the October 1988 rating 
decision denied service connection for residuals of a 
chemical burn injury to both eyes on the basis that the 
veteran's vision was fully restored at the time of separation 
from active duty.  

The veteran was notified of the October 1988 rating decision 
and of his appellate rights in a letter dated that same 
month; however, he did not seek appellate review within one 
year of notification.  Therefore, the October 1988 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

Under VA law and regulation, however, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

The Board notes that this regulation was amended in that it 
redefined "new and material evidence."  38 C.F.R. §§ 
3.156(a).  However, the revised version is applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620. Since the veteran filed his claim to reopen in 
September 1995, only the former version of the regulation is 
applicable.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
October 1988 rating decision.  Since that decision, the 
veteran has submitted VA treatment records, VA eye 
examination reports dated in June 1995 and October 1997, and 
medical records associated with his reserve service, none 
which indicates that he has a currently disability related to 
the chemical burn injury he sustained while on active duty in 
1985. 

The Board notes that several of these treatment records 
contain a diagnosis of pterygium of the right eye.  However, 
the veteran has not claimed that this condition is related to 
his chemical burn injury he sustained in service.  Instead, 
he claims that he has decreased visual acuity due to the 
chemical burn injury in service.  The Board also notes that 
the claim for service connection for pterygium of the right 
eye has been adjudicated separately by the RO and is not an 
issue currently before the Board.  Therefore, treatment 
records for pterygium of the right eye are not relevant to 
the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for residuals of a chemical burn injury to both 
eyes.  

That being said, the Board notes that the veteran underwent 
two VA eye examinations in June 1995 and October 1997.  Both 
reports specifically note that there was no double vision and 
no visual field deficit.  Thus, although these reports are 
"new," in that they did not exist at the time of the 
October 1988 rating decision, they are not material to the 
central issue in this case, i.e., whether the veteran's has a 
current eye disability involving decreased visual acuity as a 
result of the 1985 chemical burn injury to his eyes.  
Accordingly, the newly submitted evidence, by itself or in 
connection with evidence already in the file, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R.  § 3.156.

The Board has also reviewed numerous VA outpatient treatment 
records as well as treatment records associated with his 
reserve service.  Although these records are new in that they 
are dated after the October 1988 final rating decision, none 
include a medical opinion that the veteran has decreased 
visual acuity as a result of the chemical burn injury to his 
eyes.  In particular, a May 1994 VA outpatient treatment 
record includes a medical opinion that the veteran's 
complaints of decreased visual acuity seem unrelated to the 
chemical burn injury.  Eyewear prescriptions dated in the 
1990s also make no reference to the in-service chemical burn 
injury.  In short, none of these records are material to the 
central issue in this case and, therefore, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156

In addition to the medical evidence, the Board has also 
considered the veteran's own lay statements in support of his 
claim, including testimony presented at a March 2002 hearing.  
However, the Board emphasizes that statements provided by the 
veteran are not material within the meaning of 38 C.F.R. § 
3.156.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.

As a whole, the evidence received since the October 1988 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the October 1988 rating decision remains final and 
the appeal is denied.
V.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for cervical spine spondylosis, the Board finds 
that the RO has complied with Kent v. Nicholson, 20 Vet. App. 
1 (2006), in which the Court held that, in addition to 
notifying the veteran of evidence and information necessary 
to prove his underlying claim, the claimant must also be 
notified of the evidence and information necessary to reopen 
his claim for service on the basis of new and material 
evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was afforded VA examinations to determine the 
severity of his left wrist disability, his right ring finger 
disability, and right zygomatic arch disability, which appear 
adequate for rating purposes.  With respect to the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
chemical burn injury to both eyes, the VCAA appears to have 
left intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).

The Board notes that the veteran asked to be scheduled for a 
travel Board hearing.  As a result, the RO attempted to 
schedule the veteran for a travel Board hearing on three 
separation occasions (June 24, 2005, September 26, 2005, and 
January 25, 2006).  Prior to each hearing date, however, the 
veteran notified the RO that he would not be available and 
requested that his hearing be rescheduled.  After three 
failed attempts to schedule a hearing, however, the Board 
considers his hearing request to be withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006).  

Simply stated, the Board can not constantly reschedule 
hearings.  In this case, two Veteran Law Judges traveled to 
Florida, only to have the veteran request that these hearings 
be rescheduled after the Judge had already arrived for the 
hearing.  While the veteran may have had good cause to 
request the rescheduling of one or two of these hearings, the 
Board finds that good cause is not shown for the veteran 
having to fail to attend all the hearing dates scheduled by 
the RO.  In this regard, it is important for the veteran to 
understand that his current service connected disorders must 
be evaluated on the basis of the medical evidence, which 
clearly supports the determinations cited above.  The 
veteran's testimony would not provide a basis to grant these 
claims, for reasons clearly cited above.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

A disability rating greater than 10 percent for residuals of 
a fracture of the left navicular bone with traumatic 
arthritis is denied. 

A compensable disability rating for status post facture of 
the right ring finger at the distal interphalangeal joint is 
denied.

A compensable disability rating for residuals of a fracture 
of the right zygomatic arch is denied.

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a chemical burn injury to both eyes.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


